DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0005], line 6: “Figure-of-merits” appears instead of “Figures-of-merit” 
Paragraph [0024], line 1: “nanophotonic photonic” appears, seemingly redundant 
Paragraph [0030], line 3: “(1)” appears, apparently to number an equation inline in the sentence in which it appears; for visual clarity, significant equations (such as those given a number) are to be displayed on a separate line of text 
Paragraph [0030], line 11: “Vjh“ appears without any explanation of its meaning
 Paragraph [0030], line 13: “EOM” appears without any explanation of its meaning 
Paragraph [0030], line 15: “(2)” appears, apparently to number an equation inline in the sentence in which it appears; for visual clarity, significant equations (such as those given a number) are to be displayed on a separate line of text 
Paragraph [0030], line 17: “(3)” appears, apparently to number an equation inline in the sentence in which it appears; for visual clarity, significant equations (such as those given a number) are to be displayed on a separate line of text 
Paragraph [0030], line 19: “                                
                                    ε
                                    0
                                
                            ” appears instead of “                                
                                    
                                        
                                            ε
                                        
                                        
                                            0
                                        
                                    
                                
                            ” (see earlier appearance on the line, in the inline equation)
Paragraph [0030], line 20: “                                
                                    ε
                                    r
                                
                            ” appears instead of “                                
                                    
                                        
                                            ε
                                        
                                        
                                            r
                                        
                                    
                                
                            ” (see earlier appearance on the previous line, in the inline equation)
Paragraph [0030], line 23: “(FIG. 2) [LIU16]” appears; this does not suffice to apprise a reader of the subject for which the applicant refers to Liu, since the Liu reference has neither been listed in an information disclosure form (IDS), nor a copy provided with the specification, nor has the relevant content of Liu been included in the disclosure 
Paragraph [0032], line 2: “in in” appears instead of “in” 
Paragraph [0032], lines 9-10: “(4)” appears, apparently to number an equation inline in the sentence in which it appears; for visual clarity, significant equations (such as those given a number) are to be displayed on a separate line of text 
Paragraph [0032], line 13: “um” appears instead of, perhaps, “µm” 
Paragraph [0033], line 4: “as low as Table 1” appears instead of, perhaps, “as low as those listed in Table 1” (Table 1 is not itself an “operation” 
Paragraph [0033], line 7: “CV2” appears instead of “CV2” (the energy stored in a capacitor is ½ CV2) 
Paragraph [0033], line 8: “ΔVbias” appears without any indication of its relevance 
Paragraph [0033], line 12: “is and is” appears instead of “and is” 
Paragraph [0034], line 10: “then proves” appears, but the intended grammatical subject of the verb “proves” cannot be determined 
Paragraph [0035], lines 2-3: “an integrated a script-based solver” appears 
Paragraph [0036], line 12: “AE” appears without any explanation of its meaning 
Paragraph [0036], line 12: “um” appears instead of, perhaps, “µm”; all other instances of this defect in the application are to be remedied 
Paragraph [0038], line 4: “Transferring … and sandwich … “ appears instead of “Transferring … and sandwiching … “
Paragraph [0041], line 5: “X={8, 0, 1}[11,16,19], the subscript …” appears instead of “X={8, 0, 1}[11,16,19], the subscript …” (see, e.g., paragraph [0042], line 4)
Paragraph [0044], lines 4-5: “On adding the number 2, the result of the addition is 1 because the modulus is 7”; this is incorrect, since (5 + 2) (mod 7) is zero, not one
Paragraph [0045], line 10: “switched” appears instead of “switches” 
Paragraphs [0082]-[0088]: the presentation of listed references would benefit if presented as, for example, a bulleted list; even if presented as a bulleted list, however, the references will not in general be considered unless listed in an IDS, with copies of foreign and non-patent references included 
Paragraph [0001] (appearing following paragraph [0088]) is misnumbered, as is the paragraph following it, identified in the specification as paragraph [0089]. 

It is requested that Applicant review the remainder of the specification, in particular, paragraphs [0046]-[0081], to identify and remedy any additional defects. 
Appropriate correction is required.

Claim Objections
Claims 1 and 8 is objected to because of the following informalities: 
Claim 1 recites a feature “said plurality of photonic switches having a bar state and a cross state”.  This appears to be misdescriptive, in that each of the plurality of photonic switches needs to have a bar state and a cross state.  It is noted that without each of the plurality of photonic switches having a bar state and a cross state at least one of the multiple M modulus inputs will fail to effect the desired switching 
Claim 8, line 4: “having arranged to indicate” appears, in a claim fragment “said plurality of photonic devices having arranged to indicate a residual value of the received light signal as an output at one output of the M modulus outputs”; “having arranged to indicate” appears to be ungrammatical, so that the intended meaning of the claim fragment cannot be determined. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
First, none of the citations cited in paragraphs [0081]-[0088] in the specification have been listed ion an information disclosure statement, nor have any copies been provided with the application. Consequently, to the extent Applicant’s satisfaction of the written description requirement depends on subject matter in those documents, the application fails to satisfy the written description requirement, and Applicants have failed to demonstrate possession of the claimed invention. 
For example, in paragraph [0030], at line 23, Figure 2 of “LIU16” is mentioned, followed by a sentence beginning “As one can see … .”  Clearly, without specific inclusion of a copy of LIU16, and inclusion of Liu’s Figure 2 in the application, “one” cannot “see”. 
In paragraphs [0032]-[0036], “supermodes” are mentioned in a number of locations.  If “supermodes” are modes of electromagnetic radiation in a waveguide or cavity, it appears the term is misused, or its use not understood, since the application goes on to mention, e.g., “the middle part of the three supermodes” (paragraph [0032], line 9) and “the right part of the three supermodes” (paragraph [0034], lines 11-12).  It cannot be determined that Applicants have a grasp of the term supermodes, its meaning, or proper use of the term.  Again, in paragraph [0036], line 6, a “center supermode” is referred to. 
Also in paragraph [0036], at line 5, mention is made of “the mode-eliminating case” without any elaboration as to what is meant, or how a “mode-eliminating case” is to be realized or to come about. 
Paragraph [0037] appears conjectural, and an invitation to an ordinarily skilled artisan to experiment, rather than Applicant providing sufficient detail to make and/or use the claimed invention.  For example, the sentence beginning toward the end of line 5 begins “We propose ... ”.  Lines 9-11 mention “two possible options” and “Tungsten could also be used”, suggesting some experimentation would be needed to confirm that these possibilities are indeed viable.  
In paragraph  [0037], Applicants concedes that precise fabrication alignment is required, and mention a development by the inventors to implement this essential element, but implementation of the essential element is not further disclosed as to its details.  If “new self-aligned fabrication process” is essential for precise fabrication according to inventors’ implementation, the application fails to provide sufficient written description, and may also fail to enable the invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites a feature “receiving a light signal at one input of the M modulus inputs” (line 3).  Dependent claim 5 recites “a light signal … received simultaneously at the plurality of inputs” (lines 2-3), inconsistent with the statement of claim 1 (regardless of whether the light signal of claim 5 comprises a plurality of light signals each at a different wavelength). 
Independent claim 8 recites a feature “receiving a light signal at one input of the M modulus inputs” (line 3).  Dependent claim 12 recites “a light signal … received simultaneously at the plurality of inputs” (lines 2-3), inconsistent with the statement of claim 8 (regardless of whether the light signal of claim 12 comprises a plurality of light signals each at a different wavelength). 
Claims 5 and 12 are further unclear for their recitation of “each at different wavelengths.  It is unclear whether this is intended to mean that each signal of the plurality of light signals is a single wavelength, and no two light signals of the plurality of light signals has the same wavelength, or to mean that each of the light signals of the plurality of light signals has a set of different wavelengths (e.g., more than one wavelength). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645